Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 17 objected to because of the following informalities: “wherein the at least the exterior surface” is believed to be in error for -wherein the exterior surface-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support for the dental 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that in claim 10 the applicant claims “a treated area” and “the treated area has a treatment for direct attachment to soft tissue”. Therefore, the limitation “at least the exterior surface of the dental abutment has more than one treated area” is unclear. It is noted it is not clear how the “more than one treated area” is related to the claimed treated area. For examination purposes, the limitation is being interpreted as the abutment further comprising at least one more treated area, however, the applicant should amend the claim to clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz et al. (2007/0202466) in view of Zokol et al. (2009/0036908).
Schwarz teaches with respect to claim 1, an implant device comprising an exterior portion (exterior portion of part S) formed from a porous material and defining an exterior surface (par. 20, such that the ceramic ring is porous and is in the soft tissue contact area, further par. 42 regarding the implant made of titanium and the soft tissue contact made of tantalum, zirconium or other alloys, it is noted that both the ceramic and tantalum are porous materials), wherein at least the exterior portion has a first treated area, and wherein the first treated area has a first treatment for direct attachment to soft tissue (pars. 14, 16, 26, 42, such that the treatment is roughening or the coating), a core forming an interior portion to which the exterior portion is coupled (see pars. 20, 42 regarding a ceramic ring, or the implant made of titanium and the soft tissue contact area made of another metal such as tantalum, such that the core of the implant would form the interior portion and the ring or coating is coupled to the interior portion of the core), wherein together, the exterior portion and core from a transgingival flared coronal end portion of the implant device (see fig. 1, such that the portion S is transgingival collar) and a threaded endosseous portion B extending apical of the flared coronal end portion, wherein the threaded endosseous portion has a second treated area, and wherein the second treated area has a second treatment for direct attachment 
Zokol teaches an implant device (see fig. 3, 15/12/34) comprising an exterior portion 34 formed from a porous material and defining an exterior surface including passages extending into the exterior portion (pars. 16, 26, 28-29), a core 18/12 forming an interior portion to which the exterior portion is coupled (see fig. 3) and wherein together the exterior portion and core form a transgingival coronal end portion of the implant device (see figs. 2A-3) and a threaded endosseous portion (the threads on portion 12) extending apical of the coronal end portion. It would have been obvious to one having ordinary skill in the art before the invention was made to modify the porous material taught by Schwarz with the porous material with passages taught by Zokol for providing a material known to provide a strong connection between the soft tissue and implant structure and promote ingrowth of the tissue to provide an effective biological barrier to inhibit microbiologic invasion. It is further noted that that it would have been obvious to one having ordinary skill the art at the time the invention was made to modify the porous material of Schwartz with the material of Zokol since it has been held to be within the general skill of a working in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)). 
With respect to claim 2, Schwarz teaches wherein the exterior portion form a full or partial ring about the core (see pars. 20, 42 regarding a ceramic ring, or the implant 
With respect to claim 3, Schwarz teaches the porous material is configured for the promotion of soft tissue attachment (par. 11), however, does not specifically teach is configured for sift tissue ingrowth.
Zokol teaches with respect to claim 3, wherein the porous material is configured for soft tissue ingrowth (pars. 16, 26, 28-29). It would have been obvious to one having ordinary skill in the art before the invention was made to modify the porous material taught by Schwarz with the porous material with passages taught by Zokol for providing a material known to provide a strong connection between the soft tissue and implant structure and promote ingrowth of the tissue to provide an effective biological barrier to inhibit microbiologic invasion.
With respect to claim 4, Schwarz further teaches wherein the first treatment area compresses a roughening of the exterior surface (pars. 16, 24).
With respect to claim 5, Schwarz further teaches wherein the first treated area comprises at least coating the exterior surface with a bio-reactive material (pars. 11, 14 such that the coating is bio-active in that it promotes formation of soft tissue attachment). 
With respect to claim 6, Schwarz further teaches wherein the first treatment area comprises surface recesses (pars. 16, 24, such that the roughening produces recesses).
With respect to claim 6, Schwarz further teaches wherein the first treated area has a treatment for direct attachment to soft tissue (see detailed rejection above with respect to claim 1 and 112 rejection above).
Schwarz teaches with respect to claim 19, an implant device including a transgingival flared coronal end portion S (see fig. 1), the implant device comprising an exterior flared portion (exterior portion of part S) formed from a porous material and defining an exterior surface (par. 20, such that the ceramic ring is porous and is in the soft tissue contact area, further par. 42 regarding the implant made of titanium and the soft tissue contact made of tantalum, zirconium or other alloys, it is noted that both the ceramic and zirconium are porous materials), wherein at least the exterior portion has a first treated area, and wherein the first treated area has a first treatment for direct attachment to soft tissue (pars. 14, 16, 26, 42, such that the treatment is roughening or the coating), a core disposed within the exterior portion (see pars. 20, 42 regarding a ceramic ring, or the implant made of titanium and the soft tissue contact area made of another metal such as tantalum, such that the core of the implant would form the interior portion and the ring or coating is coupled to the interior portion of the core), and a threaded endosseous portion B extending apical of the flared coronal end portion, wherein the threaded endosseous portion has a second treated area, and wherein the second treated area has a second treatment for direct attachment to bone (pars. 18, 42, specifically par regarding osteointegration of the implant). Schwarz teaches the invention as substantially claimed and discussed above, however, does not specifically teach the porous material includes passages extending into the exterior portion.
Zokol teaches an implant device (see fig. 3, 15/12/34) comprising an exterior portion 34 formed from a porous material and defining an exterior surface including passages extending into the exterior portion (pars. 16, 26, 28-29), a core 18/12 forming an interior portion to which the exterior portion is coupled (see fig. 3) and wherein together the exterior portion and core form a transgingival coronal end portion of the implant device (see figs. 2A-3) and a threaded endosseous portion (the threads on portion 12) extending apical of the coronal end portion. It would have been obvious to one having ordinary skill in the art before the invention was made to modify the porous material taught by Schwarz with the porous material with passages taught by Zokol for providing a material known to provide a strong connection between the soft tissue and implant structure and promote ingrowth of the tissue to provide an effective biological barrier to inhibit microbiologic invasion. It is further noted that that it would have been obvious to one having ordinary skill the art at the time the invention was made to modify the porous material of Schwartz with the material of Zokol since it has been held to be within the general skill of a working in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)). 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz et al. (2007/0202466) in view of Zokol et al. (2009/0036908) as applied to claim 1 above, and further in view of Schwarz et al. (2007/0202462).
Schwarz’466/Zokol teaches the invention as substantially claimed and discussed above, however, does not specifically teach a dental abutment configured to mount to 
Schwarz ‘462 teaches a dental abutment 1/1’ configured to mount to an implant device comprising a core and an exterior portion mounted to the core (par. 23, such that the coating is the exterior portion and the core is the metal abutment), wherein at least the exterior portion of the dental abutment has an additional treated area, wherein the additional treated area has a treatment for direct attachment to soft tissue (pars. 13, 17, 19, 48, 50, such that the soft tissue region 11/11’ is treated with a coating or roughening). It would have been obvious to one having ordinary skill in the art before the invention was made to modify Schwarz’466/Zokol with the abutment comprising the treated area for attachment to the soft tissue in order to provide the desired connection of the soft tissue to both an implant and abutment in the case that during placement they both have portions extending through the soft tissue.  


Claims 10-15 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz et al. (2007/0202462) in view of Zokol et al. (2009/0036908).
Schwarz teaches a dental abutment 1/1’ comprising an exterior flared portion (par. 23 the ceramic coating on the metal abutment being the exterior portion, see figs. 1 and 3, such that portions 11/11’ are flared) formed from a porous material (par. 23, 
Schwarz teaches the invention as substantially claimed and discussed above, however, does not specifically teach the porous material includes passages extending into the exterior portion.
Zokol teaches dental abutment 16/18 comprising an exterior portion 34 formed from a porous material and defining an exterior surface including passages extending into the exterior portion (pars. 16, 26, 28-29), a core 18 forming an interior portion to which the exterior portion is coupled (see fig. 3). It would have been obvious to one having ordinary skill in the art before the invention was made to modify the porous material taught by Schwarz with the porous material with passages taught by Zokol for providing a material known to provide a strong connection between the soft tissue and implant structure and promote ingrowth of the tissue to provide an effective biological barrier to inhibit microbiologic invasion. It is further noted that that it would have been obvious to one having ordinary skill the art at the time the invention was made to modify the porous material of Schwartz with the material of Zokol since it has been held to be within the general skill of a working in the art to select a known material on the basis of In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)). 
With respect to claim 11, Schwarz teaches the invention as substantially claimed and discussed above, however, does not specifically teach the exterior portion forms a full or partial ring about the core.
Zokol teaches the exterior portion forms a full ring about the core (see fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the exterior surface taught by Schwarz to be a full ring as taught by Zokol in order to provide the desired tissue ingrowth provided by the porous material of the exterior surface around the entire circumference of the implant to provide an effective biological barrier to inhibit microbiologic invasion around the entire circumference of the implant.
With respect to claim 12, Schwarz teaches the porous material is configured for the promotion of soft tissue attachment (par. 13), however, does not specifically teach is configured for sift tissue ingrowth.
Zokol teaches with respect to claim 12, wherein the porous material is configured for soft tissue ingrowth (pars. 16, 26, 28-29). It would have been obvious to one having ordinary skill in the art before the invention was made to modify the porous material taught by Schwarz with the porous material with passages taught by Zokol for providing a material known to provide a strong connection between the soft tissue and implant structure and promote ingrowth of the tissue to provide an effective biological barrier to inhibit microbiologic invasion.
With respect to claim 13, Schwarz further teaches the treated area has a treatment comprising at least a roughening of the exterior surface (par. 19-20, 26).
With respect to claim 14, Schwarz further teaches the treated area has a treatment comprising at least coating the exterior surface with a bio-active material (par. 17, such that the coating is bio-active in that it promotes formation of soft tissue attachment).
With respect to claim 15, Schwarz further teaches the treated area has a treatment comprising at least surface recesses (par. 19-20, 26, such that the roughening produces recesses).
With respect to claim 17, Schwarz teaches the dental abutment having the one treated surface as discussed above in detail and further teaches an additional treated area (see pars. 13, 17, 19, 48, 50, such that the soft tissue region is “at least partially hydroxylated or silanted” and further roughened, such that the second area is roughened and the first area is roughened and hydroxylated or silanted, claims 1-3, 5)

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues that with respect to claim 9, support for the implant as claimed used in combination with the abutment as claimed is provided since they disclose both independent elements. However, as disclosed in the specification, with 
The applicant argues that Schwarz ‘466 does not disclose an exterior portion as claimed, as it only teaches an implant with surface treatments. However, it is noted that Schwarz does teach a core (i.e. the metal implant, see par. 20) with a ceramic ring (see par. 20, 42 regarding the ceramic ring/coating), therefore, Schwarz ‘466 teaches a porous exterior portion (i.e. the ceramic ring) and a core (i.e. the metal implant) to which the exterior portion is coupled to as broadly claimed.
The applicant further argues that one having ordinary skill in the art before the effective filling date of the invention would not modify the solid body implant of Schwarz ‘466 with the three part implant of Zokol. However, it is noted that the prior art of Schwarz ‘466 is NOT being modified with Zokol to teach the three parts, but only to teach a specific porous material.
The applicant further argues that the prior art of Zokol does not teach a transgingival flared coronal end portion, however, it is noted that the prior art of Schwarz ‘466 teaches the limitation of a transgingival flared coronal end portion and therefore, the applicants arguments are not persuasive.
The applicant argues that the examiner has not provided a suggested motivation as to whey a person of ordinary skill in the art would think to modify the solid body In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).
The applicant further argues with respect to claim 10, that the prior art of Schwarz ‘462 teaches a single body abutment and does not teach a core including an exterior portion as claimed. However, as discussed above and in the previous rejection, the prior art of Schwarz ‘462 teaches an abutment, which is a core, which is covered in a ceramic material (see par. 23 of Schwarz ‘462). Therefore, ceramic reads on the limitation “an exterior portion” and the metal abutment reads on “a core forming an interior portion to which the exterior portion is coupled” as broadly claimed. 
The applicant further argues that one having ordinary skill in the art before the invention would not have modified Schwarz ‘462 with Zokol as such a modification would frustrate the intended purpose of the device taught by Schwarz ‘462. However, as discussed above in detail, Zokol is being used to ONLY teach a specific porous material. Schwarz ‘462 is only being modified by Zokol to teach a different material for coating the metal abutment. The applicant argues that the examiner has failed to provide any explanation of a motivation as to whey a person of ordinary skill in the art would think to modify the device of Schwarz ‘462 with some element of the device disclosed in Zokol. However, as discussed above in detail in the rejection and in the previous rejection Schwarz ‘462 is only being modified by Zokol to teach a specific porous material. Further the examiner has provided a motivation for making the modification, such that It would have been obvious to one having ordinary skill in the art before the invention was made to modify the porous material taught by Schwarz with the porous material with passages taught by Zokol for providing a material known to provide a strong connection between the soft tissue and implant structure and promote ingrowth of the tissue to provide an effective biological barrier to inhibit microbiologic invasion. It is further noted that that it would have been obvious to one having ordinary skill the art at the time the invention was made to modify the porous material of Schwartz with the material of Zokol since it has been held to be within the general skill of a working in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).
The applicant further argues with respect to claim 19, the prior art does not teach the limitations as argued with respect to claim 1, however, as discussed above in detail, the prior art teaches the limitations are claimed and therefore, the applicant’s arguments are not persuasive.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/11/2022